DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller configured to determine in claim 1, which is interpreted as the controller compares the temperature of the object, which is detected by the temperature sensor, with a reference temperature, and determines that the criterion for determining outbreak of fire is satisfied when the temperature of the object is greater than or equal to the reference temperature.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation spread bag apparatus configured to unfold in claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation appears to put forth the nonce term spread bag apparatus coupled with the function of unfold, but the words “which is” are placed in the midst of the limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
In claim 1, is unclear whether the limitation “fire” in line 5 references “the fire at the object” recited in line 9, or a separate fire. The antecedent basis amongst the limitations is insufficient.
Claim 12 recites the limitation "the battery pack" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining limitations are rejected due to dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN110354419) in view of Clodfelter (US 5,501,284).
Regarding claim 1, Yu discloses a fire suppression apparatus for a vehicle, the fire suppression apparatus comprising: 
a sensor (1) for detecting a condition of an object mounted in the vehicle (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; lines 196-203); a controller (6) configured to determine whether the condition of the object mounted in the vehicle, which is detected by the sensor, satisfies a predetermined criterion for determining outbreak of fire and to output a control signal for suppression of the fire when the condition of the object satisfies the predetermined criterion (Lines 246-253), but fails to discloses a spread bag apparatus mounted in the vehicle, which is configured to unfold a collapsed spread bag toward the object in response to the control signal from the controller such that the unfolded spread bag hermetically covers the object, thereby suppressing fire at the object.
Yu discloses that the processor sends a signal to a valve of a fire extinguisher, but does not disclose that this extinguisher features a spread bag (lines 249-253).
Clodfelter discloses a valve operated suppression apparatus for a vehicle that includes a spread bag apparatus (9) mounted in a vehicle (Abstract), which is configured to unfold a spread bag (8) toward an object in response to a valve opening (Column 3, lines 39-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu with the disclosures of Clodfelter, replacing the valve-operate extinguishing device of Yu with that of Clodfelter, thereby providing a device that includes a spread bag apparatus (Clodfelter, 9) mounted in the vehicle, which is configured to unfold a spread bag (Clodfelter, 8) toward an object (Clodfelter, Column 3, lines 39-54) in response to the control signal from the controller (As modified, the control signal triggers the valve of the spread bag apparatus) such that the unfolded spread bag hermetically covers the object (Clodfelter, Column 3, line 57, the bag is of a material that blocks air flow; As such, it covers the object of the compartment hermetically), thereby suppressing the fire at the object (The hermetic covering provides for the claimed function).
Regarding claim 2, Yu in view of Clodfelter discloses the fire suppression apparatus of claim 1, wherein the object is a battery mounted in the vehicle (Lines 283-284).
Regarding claim 3, Yu in view of Clodfelter discloses the fire suppression apparatus of claim 1, wherein the sensor (1) is a temperature sensor for detecting a temperature of the object (Lines 198-201; The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Dependent upon the positioning of the sensor, it is capable of performing the claimed function), and wherein the controller (6) compares the temperature of the object, which is detected by the temperature sensor, with a reference temperature, and determines that the criterion for determining outbreak of fire is satisfied when the temperature of the object is greater than or equal to the reference temperature (Lines 246-253).
Regarding claim 4, Yu in view of Clodfelter, discloses the fire suppression apparatus of claim 1, but fails to disclose wherein the spread bag apparatus is mounted in the vehicle so as to be positioned over the object and is configured to unfold the collapsed spread bag downwards toward the object.
Clodfelter discloses that the location, structure and orientation of the spread bag may be varied in order to accommodate a desired application (Column 5, lines 1-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the apparatus to be mounted in the vehicle so as to be positioned over the object and is configured to unfold the collapsed spread bag downwards toward the object, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 12, Yu in view of Clodfelter discloses the fire suppression apparatus of claim 1, further comprising a cooling agent supply (Clodfelter, 5) mounted in the vehicle so as to sprinkle agent onto the spread bag, which has been unfolded so as to cover the battery pack (Clodfelter, Column 4, lines 4-7), but fails to disclose that the agent is cooling water.
Water is a known extinguishing agent (Clodfelter, Column 1, line 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system to feature cooling water, as the configurations would have yielded predictable results, including extinguishing of fire in a desired environment.
Regarding claim 13, Yu in view of Clodfelter discloses the fire suppression apparatus of claim 12, wherein the cooling water supply comprises: a sprinkle pipe (Clodfelter, 7) mounted in the vehicle, the cooling water being supplied to the sprinkle pipe (Clodfelter, Column 3, lines 50-54); a nozzle coupled to the sprinkle pipe (outlet of the sprinkle pipe) so as to sprinkle the cooling water in the sprinkle pipe onto the spread bag, which has been unfolded so as to cover the battery pack (Clodfelter, Column 3, line 65-Column 4, line 8); and an electric valve (Clodfelter, Column 3, lines 43-44) configured to open and close a cooling channel in the nozzle or the sprinkle pipe in response to a control signal for sprinkling of the cooling water, which is output from the controller (As modified, Clodfelter, Column 3, lines 43-46), but fails to discloses that the pipe extends to an upper portion of the battery pack.
Clodfelter discloses that the location, structure and orientation of the spread bag may be varied in order to accommodate a desired application (Column 5, lines 1-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the apparatus to be mounted in the vehicle so as to be positioned such that the sprinkler pipe extends toward an upper portion of the battery pack, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
The combination fails to put forth an electromagnetic valve, and instead uses an electric valve.
It would have been an obvious matter of design choice to use an electromagnetic valve, as Applicant has not disclosed that the configuration is used for a particular purpose or solves a stated, problem and it appears the device would perform equally well with an electric valve, as put forth in Yu and Clodfelter.
Claim(s) 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN110354419) in view of Clodfelter (US 5,501,284) and Hore (DE102013200734A1).
Regarding claim 5, Yu in view of Clodfelter discloses the fire suppression apparatus of claim 1, wherein the spread bag apparatus comprises: an inflator module (Clodfelter, Column 3, lines 41-48) to generate gas in response to the control signal from the controller (as modified, Yu, lines 249-253 and Clodfelter, Column 3, lines 49-54); and a spread bag (8) in a state of being collapsed (Clodfelter, Figure 3), the spread bag being unfolded as the gas generated from the inflator module is injected thereinto (Clodfelter, Column 3, lines 41-48), but fails to disclose a housing mounted in the vehicle, the inflator module disposed in the housing, or the spread bag accommodated in the housing.
Hore discloses an analogous fire suppression apparatus that includes a housing (5) mounted in a vehicle (Line 328), an inflator module disposed in the housing, and a spread bag accommodated in the housing (Lines 343-346).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Clodfelter with the disclosures of Hore, providing a housing mounted in the vehicle, and disposing the inflator module and spread bag in the housing, as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of the extinguishing structure for protection, and protection of the components of the device.
Regarding claim 6, Yu in view of Clodfelter and Hore discloses the fire suppression apparatus of claim 5, wherein the housing comprises: 
a housing body (Hore, 5) having an internal space (Hore, Figure 2) accommodating the inflator module and the spread bag (as modified); and a cover (Hore, Lines 351-352, the body holds the bag and operates like an air bag; Examiner interprets this disclosure to put forth the presence of a cover) coupled to the housing body (as modified) so as to support the spread bag accommodated in the housing body (The cover prevents spreading of the bag, as shown in Clodfelter, Figure 3) wherein, when the spread bag is expanded, the spread bag separates the cover from the housing body to open the housing body and is unfolded outwards from the housing through the opened area in the housing body (Hore, Lines 351-352, the body holds the bag and operates like an air bag; Examiner interprets this disclosure to put forth the presence of a cover).
Regarding claim 7, Yu in view of Clodfelter and Hore discloses the fire suppression apparatus of claim 5, wherein the inflator module comprises: a squib configured to be operated in response to the control signal from the controller (As modified, Clodfelter, Column 3, line 43); an igniting agent configured to be ignited upon operation of the squib; and a gas-generating agent configured to be combusted by ignition of the igniting agent and to inject expansion gas, generated by the combustion, into the spread bag (Clodfelter, Column 3, lines 43-49).
Regarding claim 8, Yu in view of Clodfelter and Hore discloses the fire suppression apparatus of claim 7, wherein the inflator module further comprises: a case (Clodfelter, 4) disposed in the housing, the case accommodating therein the squib, the igniting agent and the gas-generating agent (Clodfelter, Column 3, lines 42-43), and wherein the spread bag is disposed in a space between the case and the housing in a state of being secured at a portion thereof to an outer surface of the case via a retainer (Clodfelter, 9) (Clodfelter, Figure 2).
Regarding claim 9, Yu in view of Clodfelter and Hore discloses the fire suppression apparatus of claim 8, wherein the case includes an injection port through which the expansion gas generated from the gas-generating agent is injected into the spread bag, the plurality of injection port being respectively coupled to injection inlets in the spread bag so as to allow the expansion gas to be injected into the spread bag (Clodfelter, Column 3, lines 47-50 and Column 3, line 63-Column 4, line 1, the apparatus includes a port that issue gas from the case to the inlet of the spread bag), but fails to disclose a plurality of injection ports.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of injection ports since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ 8.
Regarding claim 11, Yu in view of Clodfelter and Hore discloses the fire suppression apparatus of claim 8, wherein the inflator module further comprises: a filter (Clodfelter, 13), which is disposed in the case so as to surround the gas-generating agent and removes foreign substances from the expansion gas generated from the gas-generating agent (The pores are interpreted as a filter as they limit the size of items that may be discharged; When inflated the pores surround the agent).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Clodfelter and Specht (US 2017/0113080).
Regarding claim 14, Yu in view of Clodfelter discloses the fire suppression apparatus of claim 13, but fails to disclose wherein the controller outputs the control signal to sprinkle the cooling water after a predetermined period of time has elapsed since the spread bag apparatus is activated so as to unfold the spread bag.
Specht discloses a device wherein air bag inflation precedes extinguishing fluid discharge (Paragraph 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Clodfelter with the disclosures of Specht, providing the controller to output the control signal to sprinkle the cooling water after a predetermined period of time has elapsed since the spread bag apparatus is activated so as to unfold the spread bag, in order to provide for optimized deployment of the discharge medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752